IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 01-50307
                            No. 01-50428
                        Conference Calendar


SAMUEL JAMES JACKSON,
                                         Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA; ALLAN B. POLUNSKY;
TEXAS BOARD OF CRIMINAL JUSTICE; WAYNE SCOTT;
JANIE COCKRELL; STATE BUREAU OF CLASSIFICATION;
CHARLES KEETON, Warden; EUGENE HARBIN; THOMPSON;
TRACY ALLEN; OFFICER SIMMONS; FELICIA BURKES;
OFFICER CARRIER; SANDRA JOHNSON, Lieutenant;
VERONICA BALLARD; TEXAS BOARD OF PARDONS AND
PAROLES; TEXAS DEPARTMENT OF CRIMINAL JUSTICE-
INSTITUTIONAL DIVISION; DAN MORALES, Former
Texas Attorney General; JOHN CORNYN, Judge,
Texas Attorney General,
                                        Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-00-CV-162-JN
                       --------------------
                         October 25, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Samuel James Jackson, Texas prisoner number 216204, appeals

the district court’s denial of his motion for temporary

injunctive relief in appeal number 01-50307 and moves this court

for permission to proceed in forma pauperis (IFP) in his appeal

from the closure of his 42 U.S.C. § 1983 suit in appeal number


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-50307
                           c/w 01-50428
                                -2-

01-50428.   Because these appeals both arise from the same

district court proceeding, they are consolidated.

     Jackson’s appeal of the denial of his motion for temporary

injunctive relief is moot because a final judgment denying

permanent injunctive relief has been rendered.    See Louisiana

World Exposition, Inc. v. Logue, 746 F. 2d 1033, 1038 (5th Cir.

1984).   Appeal number 01-50307 is thus dismissed as moot.

     In his motion for permission to proceed IFP, Jackson argues

that the district court was biased against him.   He cites the

district court’s unfavorable ruling as evidence of its bias.      An

adverse ruling is insufficient to show judicial bias.    See Liteky

v. United States, 510 U.S. 540, 555 (1994).   Jackson’s judicial-

bias issue is frivolous; he thus has not shown that his appeal is

taken in good faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th

Cir. 1997); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).

Accordingly, his motion for permission to proceed IFP is denied,

and appeal number 01-50428 is dismissed as frivolous.    See Baugh,

117 F.3d at 202, n.24; 5th Cir. Rule. 42.2.   Additionally,

Jackson has filed a motion seeking temporary injunctive relief.

This motion lacks merit, and it is denied.

     APPEALS CONSOLIDATED; APPEAL NUMBER 01-50307 DISMISSED AS

MOOT; MOTION FOR IFP DENIED AND APPEAL NUMBER 01-50428 DISMISSED

AS FRIVOLOUS; MOTION FOR TEMPORARY INJUNCTIVE RELIEF DENIED.